 

Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT, dated as of November 16, 2013 (this “Agreement”), is made
and entered into by and among RCS Capital Corporation, a Delaware corporation
(“Parent”) and Marshall Leeds (“Shareholder”).

 

RECITALS

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Summit
Financial Services Group, Inc., a Florida corporation (the “Company”), Parent
and Dolphin Acquisition, LLC, a Delaware limited liability company and
wholly-owned subsidiary of Parent (“Merger Sub”), are entering into an Agreement
and Plan of Merger (as it may be amended, supplemented or restated, and
including all exhibits and other attachments thereto, the “Merger Agreement”),
which provides, among other things, for the merger of the Company with and into
Merger Sub, with Merger Sub being the surviving entity (the “Merger”), upon the
terms and subject to the conditions set forth in the Merger Agreement;

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
set forth in the Merger Agreement;

 

WHEREAS, as of the date hereof, Shareholder is the record and/or beneficial
owner of the number of shares of Company Common Stock set forth on Schedule A
attached hereto and has the voting and dispositive power in connection with the
Merger with respect to such shares (the “Existing Shares” and, together with any
shares of Company Common Stock acquired after the date hereof, whether upon the
exercise of options or warrants, conversion of convertible securities or
otherwise, including as contemplated by Section 1(d), the “Shares”); and

 

WHEREAS, as an inducement and a condition to entering into the Merger Agreement,
Parent has required that Shareholder agree, and Shareholder has agreed, to enter
into this Agreement.

 

NOW, THEREFORE, to implement the foregoing and in consideration of the mutual
agreements contained herein, the parties agree as follows:

 

AGREEMENT

 

1.          Agreement to Vote; Irrevocable Proxy; Etc.

 

 

 

 

(a)          Agreement to Vote. Subject to the terms and conditions hereof,
including Section 20, Shareholder hereby irrevocably and unconditionally agrees
that, from and after the date hereof and until the Termination Date (as defined
in Section 6 below), at any meeting of the holders of Company Common Stock,
however called, or in connection with any written consent of the holders of
Company Common Stock in lieu of a meeting, or otherwise, Shareholder shall
(x) appear at such meeting or otherwise cause all of the Shares to be counted as
present thereat for purposes of calculating a quorum and respond to any other
request by the Company or Parent for written consent, if any, and (y) vote (or
cause to be voted) all of the Shares (i) in favor of (A) approval of the Merger
and the other transactions contemplated by the Merger Agreement and (B) any
other matter that is required to facilitate the consummation of the Merger and
the other transactions contemplated by the Merger Agreement and (ii) against the
following actions: (A) any Acquisition Proposal, (B) any other action involving
the Company or any Subsidiary of the Company that would reasonably be expected
to have the effect of impeding, materially interfering with, materially
delaying, materially postponing, or impairing (I) the ability of the Company to
consummate the Merger or (II) any other transaction contemplated by the Merger
Agreement or (C) any action or agreement that would reasonably be expected to
result in any condition to the consummation of the Merger set forth in Article
VII of the Merger Agreement not being fulfilled on or prior to the Outside Date.
Subject to the terms and conditions hereof, Shareholder shall not enter into any
agreement or understanding with any Person prior to the Termination Date to vote
in any manner inconsistent herewith. Subject to the terms and conditions hereof,
the obligations of Shareholder specified in this Section 1(a) shall not be
affected by the commencement, public proposal, public disclosure or
communication to the Company of any Acquisition Proposal prior to the
Termination Date.

 

(b)          Irrevocable Proxy. Shareholder hereby revokes any and all previous
proxies and powers of attorney granted with respect to any of the Shares, and
Shareholder shall not grant any subsequent proxy or power of attorney with
respect to any of the Shares, except as set forth in this Agreement or required
by a letter of transmittal. By entering into this Agreement, subject to the last
sentence of this Section 1(b), Shareholder hereby grants, or agrees to cause the
applicable record holder to grant, a proxy appointing Parent, any designee of
Parent and each of Parent’s officers, with full power of substitution and
resubstitution, as Shareholder’s attorney-in-fact and proxy, for and in
Shareholder’s name, to be counted as present, vote, express consent or dissent
with respect to all of the Shares for the purposes set forth in Section 1(a).
The proxy granted by Shareholder pursuant to this Section 1(b) is, subject to
the last sentence of this Section 1(b), irrevocable and is coupled with an
interest, in accordance with Section 212(e) of the DGCL and Section 607.0722(5)
of the FBCA, as applicable, and is granted in order to secure Shareholder’s
performance under this Agreement and also in consideration of Parent entering
into this Agreement and the Merger Agreement. The power of attorney granted by
Shareholder is a durable power of attorney and shall survive the dissolution,
bankruptcy, death or incapacity of Shareholder. If Shareholder fails for any
reason to be counted as present, consent or vote Shareholder’s Shares in
accordance with the requirements of Section 1(a), then Parent shall have the
right to cause to be present, consent or vote Shareholder’s Shares in accordance
with the provisions of Section 1(a). The proxy granted by Shareholder shall be
automatically revoked upon the valid termination of this Agreement in accordance
with Section 6. Shareholder hereby affirms that the proxy granted in this
Section 1(b) is given in connection with the execution of the Merger Agreement,
and that such proxy is given to secure the performance of the duties of
Shareholder under this Agreement. If for any reason the proxy granted herein is
found by a court of competent jurisdiction to not be valid, then Shareholder
agrees to vote the Shares in accordance with Section 1(a). For Shares as to
which Shareholder is the beneficial but not the record owner, Shareholder shall
take all necessary actions to cause any record owner of such Shares to
irrevocably constitute and appoint Parent and its designees as such record
owner’s attorney and proxy and grant an irrevocable proxy to the same effect as
that contained herein.

 

2

 

 

(c)          Restriction on Transfer. From the date of this Agreement until the
Termination Date, except as otherwise contemplated in the Merger Agreement,
Shareholder shall not (i) sell, transfer, pledge, encumber, assign or otherwise
dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, pledge, encumbrance,
assignment or other disposition of, or limitation on the voting rights of, any
of the Shares (any such action, a “Transfer”), (ii) deposit any of the Shares
into a voting trust or enter into a separate voting agreement with respect to
any of the Shares, (iii) take any action that would cause any representation or
warranty of Shareholder contained herein to become untrue or incorrect, in each
case, in any material respect, or would reasonably be expected to have the
effect of preventing or disabling Shareholder from performing his obligations
under this Agreement or (iv) commit or agree to take any of the foregoing
actions. Any action taken in violation of the foregoing sentence shall be null
and void ab initio. Notwithstanding the foregoing, Shareholder may make
Transfers of Shares by will, for estate or tax planning purposes, for charitable
purposes or as charitable gifts or donations; provided, that, each transferee
agrees in writing to be bound by the terms of this Agreement applicable to
Shareholder and to hold such Shares subject to all the terms and provisions of
this Agreement to the same extent as such terms and provisions bound
Shareholder. If any involuntary Transfer of any of the Shares shall occur, the
transferee (which term, as used herein, shall include the initial transferee and
any and all subsequent transferees of the initial transferee) shall take and
hold such Shares subject to all of the restrictions, liabilities and rights
under this Agreement, which shall continue in full force and effect until the
Termination Date. In furtherance of the foregoing, Shareholder hereby authorizes
(x) Parent to notify the Company’s transfer agent that there is a stop transfer
order with respect to all Shares (and that this Agreement places limits on the
voting and transfer of the Shares) and (y) the Company and the Company's
transfer agent not to register the transfer of any certificate representing any
of the Shares unless such transfer is made in accordance with the terms of this
Agreement.

 

(d)          Additional Shares. Shareholder hereby agrees, during the term of
this Agreement, to promptly notify Parent in writing of any new Shares acquired
by Shareholder, if any, after the execution of this Agreement. Any such Shares
shall be subject to the terms of this Agreement as though owned by Shareholder
on the date of this Agreement. In the event of a stock split, stock dividend or
distribution, or any change in the Company Common Stock by reason of any
split-up, reverse stock split, recapitalization, combination, reclassification,
reincorporation, exchange of shares or the like, the terms “Existing Shares” and
“Shares” shall be deemed to refer to and include such shares as well as all such
stock dividends and distributions and any securities into which or for which any
or all of such shares may be changed or exchanged or which are received in such
transaction.

 

(e)          Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent, any of the Persons identified in Section 1(b) or any
other Person any direct or indirect ownership or incidence of ownership of or
with respect to, or pecuniary interest in, any of the Shares. All rights,
ownership and economic benefits of and relating to, and pecuniary interest in,
the Shares shall remain vested in and belong to Shareholder, and none of Parent,
the Persons identified in Section 1(b) or any other Person shall have any power
or authority to direct Shareholder in the voting or disposition of any of the
Shares, except as otherwise expressly provided in this Agreement.

 

3

 

 

(f)          Non-Solicitation. Prior to the Termination Date, Shareholder shall
(i) not (whether directly or indirectly through any representative of
Shareholder) engage in any conduct that if conducted by the Company would be
prohibited by Section 6.4 of the Merger Agreement after taking into account the
terms of such section and (ii) advise the Company (in order that the Company can
timely comply with its obligations under Section 6.4(c) of the Merger Agreement)
of Shareholder’s receipt of any Acquisition Proposal.

 

2.          Representations and Warranties of Shareholder. Shareholder hereby
represents and warrants to Parent, as of the date hereof, and at all times
during the term of this Agreement, solely with respect to himself, as follows:

 

(a)          Authorization; Validity of Agreement; Necessary Action. Shareholder
has full power and authority to execute and deliver this Agreement, to perform
his obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Shareholder, and,
assuming this Agreement constitutes a valid and binding obligation of Parent,
constitutes a valid and binding obligation of Shareholder, enforceable against
Shareholder in accordance with its terms, except that (i) such enforcement may
be subject to applicable bankruptcy, insolvency or other similar Laws, now or
hereafter in effect, affecting creditors’ rights generally and (ii) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

 

(b)          Shares. Shareholder’s Existing Shares are owned beneficially and/or
of record by Shareholder, as set forth on Schedule A attached hereto.
Shareholder’s Existing Shares constitute all of the shares of Company Common
Stock owned of record or beneficially by Shareholder, and, except for
Shareholder’s Existing Shares, Shareholder does not beneficially own or have any
right to acquire (whether currently, upon lapse of time, following the
satisfaction of any conditions, upon the occurrence of any event or any
combination of the foregoing) any shares of Company Common Stock or any
securities convertible into shares of Company Common Stock (other than pursuant
to any option, stock award or similar compensation plan adopted by the Company).
Shareholder has the voting power, sole power of disposition, sole power to issue
instructions with respect to the matters set forth in Section 1 hereof and power
to agree to all of the matters set forth in this Agreement with respect to each
of Shareholder’s Existing Shares as set forth on Schedule A attached hereto,
with no other limitations, qualifications or restrictions on such rights,
subject only to applicable federal securities Laws and the terms of this
Agreement and the Merger Agreement. Except for this Agreement, Shareholder has
good and valid title to Shareholder’s Existing Shares, free and clear of all
liens, claims, security interests, pledges, options, rights of first refusal,
agreements, limitations on voting rights, restrictions, charges, proxies and
other charges or encumbrances.

 

(c)          No Conflicts. The execution and delivery of this Agreement by
Shareholder do not, and the performance of the terms of this Agreement by
Shareholder will not, (a) require Shareholder to obtain the consent or approval
of, or make any filing with or notification to, any Governmental Authority,
(b) require the consent or approval of any other Person pursuant to any
agreement, obligation or instrument binding on Shareholder or his properties or
assets, (c) except as may otherwise be required by applicable federal securities
Laws, conflict with or violate any Law applicable to Shareholder or pursuant to
which any of his properties or assets are bound or (d) violate any other
agreement to which Shareholder is a party, including any voting agreement,
shareholders agreement, irrevocable proxy, voting trust, trust agreement, pledge
agreement, loan or credit agreement, note, bond, mortgage, indenture lease or
other agreement, instrument, permit, concession, franchise or license. The
Existing Shares are not, with respect to the voting or transfer thereof, subject
to any other agreement, including any voting agreement, shareholders agreement,
irrevocable proxy or voting trust.

 

4

 

 

(d)          Acknowledgment. Shareholder understands and acknowledges that
Parent is entering into the Merger Agreement in reliance upon Shareholder’s
execution, delivery and performance of this Agreement.

 

3.          Representations and Warranties of Parent. Parent hereby represents
and warrants to Shareholder, as of the date hereof, and at all times during the
term of this Agreement, as follows:

 

(a)          Organization. Parent is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware.

 

(b)          Corporate Authorization; Validity of Agreement; Necessary Action.
Parent has the requisite corporate power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Parent of this Agreement and the consummation by Parent of the transactions
contemplated hereby have been duly and validly authorized by the Parent Board,
and no other corporate action or proceedings on the part of Parent are necessary
to authorize the execution and delivery by Parent of this Agreement, and the
consummation by Parent of the transactions contemplated hereby. This Agreement
has been duly executed and delivered by Parent, and, assuming this Agreement
constitutes a valid and binding obligation of Shareholder, constitutes a valid
and binding obligation of Parent, enforceable against Parent in accordance with
its terms, except that (i) such enforcement may be subject to applicable
bankruptcy, insolvency or other similar Laws, now or hereafter in effect,
affecting creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

(c)          No Conflicts. The execution and delivery of this Agreement by
Parent do not, and the performance of the terms of this Agreement by Parent will
not, (a) require Parent to obtain the consent or approval of, or make any filing
with or notification to, any Governmental Authority, (b) require the consent or
approval of any other Person pursuant to any agreement, obligation or instrument
binding on Parent or its properties or assets, (c) except as may otherwise be
required by applicable federal securities Laws, conflict with or violate any Law
applicable to Parent or pursuant to which any of its or any Parent Subsidiary’s
properties or assets are bound or (d) violate any other material agreement to
which Parent or any Parent Subsidiary is a party.

 

4.          Further Assurances. From time to time, at any other party’s request
and expense and without further consideration, each party hereto shall execute
and deliver such additional documents and take all such further lawful action as
may be reasonably necessary or desirable to consummate and make effective, in
the most expeditious manner practicable, the transactions contemplated by this
Agreement.

 

5

 

 

5.          Waiver of Appraisal Rights. Shareholder hereby irrevocably and
unconditionally waives, and agrees to cause any record owner of Shares to
irrevocably and unconditionally waive, the exercise of any rights of appraisal,
dissenters’ rights or similar rights relating to the Merger or any related
transaction that Shareholder or record owner may have by virtue of, or with
respect to, any Shares (including those rights pursuant to Sections 607.1302 et
seq. of the FBCA).

 

6.          Termination. This Agreement shall automatically terminate, and no
party shall have any rights or obligations hereunder and this Agreement shall
become null and void and have no further force or effect upon the earlier to
occur of the (a) Effective Time, (b) valid termination of the Merger Agreement
in accordance with its terms, (c) an Adverse Recommendation Change, and (d) at
the option of Shareholder, the execution of any amendment or waiver with respect
to the Merger Agreement subsequent to the date of this Agreement that results in
any decrease in the consideration to be paid per share (for the avoidance of
doubt, other than a decrease or other adjustment currently contemplated by the
terms of the Merger Agreement or the CVR Agreement) for the shares of Company
Common Stock (any such date shall be referred to herein as the “Termination
Date”). Nothing in this Section 6 shall relieve any party of liability for
breach of this Agreement prior to the termination of this Agreement pursuant to
its terms.

 

7.          Costs and Expenses. All costs and expenses incurred in connection
with this Agreement and the consummation of the transactions contemplated hereby
shall be paid by the party incurring such expenses.

 

8.          Amendment and Modification. This Agreement may be amended, modified
and supplemented in any and all respects only by written agreement executed and
delivered by each of the parties hereto. No provision of this Agreement may be
waived, discharged or terminated other than by an instrument in writing signed
by the party against whom the enforcement of such waiver, discharge or
termination is sought, except that this Agreement may be terminated as set forth
in Section 6.

 

9.          Notices. Any notice, request, claim, demand and other communications
hereunder shall be sufficient if in writing and sent (i) by facsimile
transmission (providing confirmation of transmission) or e-mail of a pdf
attachment (provided that any notice received by facsimile or e-mail
transmission or otherwise at the addressee’s location on any Business Day after
5:00 p.m. (New York City time) shall be deemed to have been received at
9:00 a.m. (New York City time) on the next Business Day) or (ii) by reliable
overnight delivery service (with proof of service), hand delivery or certified
or registered mail (return receipt requested and first-class postage prepaid),
addressed as follows (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 9):

 

6

 

 

If to Marshall Leeds, to:

Marshall Leeds

c/o Summit Financial Services Group, Inc.

595 South Federal Highway, Suite 500

Boca Raton, Florida 33432

Phone: (561) 338-2800

Fax: (561) 338-2801

 

If to Parent, to: 

RCS Capital Corporation, Inc.

405 Park Avenue, 15th Floor

New York, NY 10022

Phone: (866) 904-2988

Fax: (646) 381-0545

Attention:          Ryan Tooley,

    Assistant General Counsel

 

with a mandatory copy (which shall not constitute notice) to:

 

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036

Phone: (212) 969-3000

Fax: (212) 969-2900

Attention:          James Gerkis

    Lorenzo Borgogni

 

10.          Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement they shall be deemed to be followed by the words “without
limitation.”

 

11.          Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission or
by e-mail of a pdf attachment shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

12.          Entire Agreement; No Third Party Beneficiaries. This Agreement
(together with the Merger Agreement), including the recitals hereto, which are
expressly incorporated herein and which each party hereto agrees are true and
correct, constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof and is not intended to confer upon any Person other than
the parties hereto any rights or remedies hereunder. This Agreement is intended
to create a contractual relationship between Shareholder and Parent, and is not
intended to create, and does not create, any agency, partnership, joint venture
or any like relationship between the parties hereto. Without limiting the
generality of the foregoing, neither Shareholder nor Parent, by entering into
this Agreement, intends to form a “group” for purposes of Rule 13d-5(b)(1) of
the Exchange Act or any other similar provision of applicable Law with each
other or any other shareholder of the Company.

 

7

 

 

13.          Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

 

14.          Specific Performance; Remedies Cumulative.

 

(a)          Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to seek the remedy of specific performance of the terms hereof, in
addition to any other remedy at law or equity.

 

(b)          Remedies Cumulative. All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

 

15.          Governing Law. This Agreement and all Actions (whether based on
contract, tort or otherwise), directly or indirectly, arising out of or relating
to this Agreement or the actions of the parties hereto in the negotiation,
administration, performance and enforcement thereof, shall be governed by, and
construed in accordance with, the Laws of the State of Delaware, without giving
effect to any choice or conflict of Laws provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
Laws of any jurisdiction other than the State of Delaware.

 

16.          Assignment. Except as set forth in Section 1(c), neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by Shareholder (whether by operation of law or otherwise) without the
prior written consent of Parent. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and permitted assigns.

 

17.          Consent to Jurisdiction.

 

(a)          Each of the parties hereto hereby irrevocably submits to the
exclusive jurisdiction of the courts of New Castle County in the State of
Delaware and to the jurisdiction of the United States District Court for the
State of Delaware (the “DE Courts”), for the purpose of any Action (whether
based on contract, tort or otherwise), directly or indirectly, arising out of or
relating to this Agreement or the actions of the parties hereto in the
negotiation, administration, performance and enforcement thereof, and each of
the parties hereto hereby irrevocably agrees that all claims in respect to such
Action may be heard and determined exclusively in any DE Court.

 

8

 

 

(b)          Each of the parties hereto (i) irrevocably consents to the service
of the summons and complaint and any other process in any other Action relating
to the transactions contemplated by this Agreement, on behalf of itself or its
property, in the manner provided by Section 9 and nothing in this Section 17
shall affect the right of any party to serve legal process in any other manner
permitted by Law, (ii) consents to submit itself to the personal jurisdiction of
the DE Courts in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (iii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such DE Court and (iv) agrees that it will not bring any
Action relating to this Agreement or the transactions contemplated by this
Agreement in any court other than the DE Courts. Each of party hereto agrees
that a final judgment in any Action shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.

 

18.          WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE OUT OF OR RELATING TO THIS AGREEMENT
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE), DIRECTLY OR INDIRECTLY, ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE MERGER OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, OR THE
ACTIONS OF THE PARTIES HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
AND ENFORCEMENT THEREOF.

 

19.          Negotiated Terms. The provisions of this Agreement are the result
of negotiations between the parties. Accordingly, this Agreement shall not be
construed in favor of or against any party by reason of the extent to which the
party or any of his or its professional advisors participated in its
preparation.

 

20.          Action in Shareholder Capacity Only. The parties acknowledge and
agree that this Agreement is entered into by Shareholder solely in his capacity
as the record and/or beneficial owner of the Shares and nothing in this
Agreement shall (i) restrict or limit in any respect any action taken (or
failure to act) by Shareholder in his capacity as a director or officer of the
Company or (if applicable) any Subsidiary of the Company, or (ii) be construed
to prohibit, limit or restrict Shareholder from exercising any of Shareholder’s
fiduciary duties (including with respect to the Merger Agreement and/or the
transactions contemplated thereby) as a director or officer of the Company. The
taking of any action (or failure to act) by Shareholder in his capacity as an
officer or director of the Company or any Subsidiary of the Company, or the
exercise of Shareholder’s fiduciary duties as an officer or director of the
Company, will in no event be deemed to constitute a breach of this Agreement.

 

9

 

 

21.          Documentation and Information. Shareholder (i) consents to and
authorizes the publication and disclosure by Parent of Shareholder’s identity
and holdings of the Shares, and the nature of Shareholder’s commitments,
arrangements and understandings under this Agreement, in any press release or
any other disclosure document required in connection with the Merger or any
other transaction contemplated by the Merger Agreement and (ii) agrees as
promptly as practicable to give to Parent any information reasonably related to
the foregoing as either may reasonably require for the preparation of any such
disclosure documents. As promptly as practicable, Shareholder shall notify
Parent of any required corrections with respect to any written information
supplied by Shareholder specifically for use in any such disclosure document, if
and to the extent Shareholder becomes aware that any have become false or
misleading in any material respect.

 

[Signature Pages Follow]

 

10

 

 

IN WITNESS WHEREOF, Parent and Shareholder have signed (or, in the case of
Parent, caused this Agreement to be signed by its officers or other authorized
Person thereunto duly authorized) as of the date first written above.

 

  SHAREHOLDER:       /s/ Marshall Leeds   Marshall Leeds

 

11

 

 

  PARENT:       RCS CAPITAL CORPORATION       By: /s/ Edward M. Weil, Jr.    
Name:  Edward M. Weil, Jr.     Title:    President

 

12

 

 

SCHEDULE A

 

EXISTING SHARES

 

Shareholder  Company
Common
Stock   Company
Deferred
Stock   Company Common
Stock Underlying
Company Options   Company Common
Stock Underlying
Company Warrants  Marshall Leeds   6,480,000*   2,800,000    6,065,087    0 

 

* Owned of record by Marshall T. Leeds Rev. Trust DTD 12/29/04

 

13

 

